            Case 2:19-cv-00600-RSM Document 53 Filed 08/31/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
                                    AT SEATTLE


 UNITED STATES OF AMERICA, ex rel.                   No. 2:19-cv-00600-RSM
 AHMED BASHIR,
                                                     ORDER GRANTING STIPULATED
                      Plaintiff,                     MOTION TO EXTEND DEADLINE
                                                     TO FILE AND SERVE ANSWER OR
       v.                                            OTHER RESPONSE OF
                                                     DEFENDANT THE BOEING
 THE BOEING COMPANY, et al.,                         COMPANY

                      Defendants.

       This matter comes before the Court on the parties’ Stipulated Motion to Extend the

Deadline to File and Serve an Answer or Other Response. Dkt. No. 52.

       The Court, having thoroughly considered the parties’ stipulation, the applicable law, and

the record, GRANTS the stipulation and sets November 2, 2021, as Defendant’s deadline to answer

or respond to Relator’s complaint.

                                                  IT IS SO ORDERED

DATED this 31st day of August, 2021.




                                            A
                                            RICARDO S. MARTINEZ
                                            CHIEF UNITED STATES DISTRICT JUDGE



ORDER GRANTING STIPULATED MOTION TO EXTEND DEADLINE - 1
